TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00002-CV




Smith & Carlson, P.C. and Craig Carlson, Appellants

v.

Ted Smith, Jr., Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 207702B, HONORABLE ROBERT DOHONEY, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        This Court previously abated this interlocutory appeal from a temporary injunction
and referred the cause to the trial court to hear an enforcement proceeding.  See Smith & Carlson,
P.C. v. Smith, No. 03-05-00002-CV (Tex. App.—Austin February 22, 2005) (memorandum op.);
Tex. R. App. P. 29.4(a).  The parties have notified the Court that they have reached an agreement
concerning the temporary injunction that formed the basis of the interlocutory appeal.  Accordingly, 
they inform us that the appeal is moot and should be dismissed.  We agree, and dismiss the appeal. 
See Tex. R. App. P. 42.1.
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed:   April 15, 2005